March 11, 2011


Mr. Omotola Ayodele Oresusi
Tola & Associates
3013 Fountain View, Suite 145
Houston, TX 77057
Mr. David Jefrie Mizgala
Munsch Hardt Kopf & Harr, P.C.
3800 Lincoln Plaza
500 N. Akard Street
Dallas, TX 75201

RE:   Case Number:  10-0117
      Court of Appeals Number:  01-08-00898-CV
      Trial Court Number:  2008-05231

Style:      CHIQUITA MITCHELL, ET AL.
      v.
      THE METHODIST HOSPITAL, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Loren Jackson      |
|   |Ms. M. Karinne         |
|   |McCullough             |